Fourth Court of Appeals
                                San Antonio, Texas
                                     November 2, 2017

                                    No. 04-17-00583-CV

                  IN THE INTEREST OF V.R.G., ET AL CHILDREN,

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA00842
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to November 20, 2017.


                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2017.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court